     Case 2:21-cv-03727-CJC-JDE Document 12 Filed 08/04/21 Page 1 of 4 Page ID #:69




 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                         WESTERN DIVISION
11    WAYNE WEST,               ) Case No. 2:21-cv-03727-CJC-JDE
                                )
12                Petitioner,   )
                                ) ORDER SUMMARILY DISMISSING
13             v.               ) ACTION
                                )
14    CRAIG KOENIG, Warden,     )
                                )
15                Respondent.   )
                                )
                                )
16
17                                                I.
18                                     INTRODUCTION
19          On April 19, 2021,1 Petitioner Wayne West (“Petitioner”) constructively
20    filed a Petition for Writ of Habeas Corpus by a Person in State Custody (Dkt.
21    1, “Petition” or “Pet.”) and a supporting Memorandum (Dkt. 2, “Mem.”),
22    raising a single ground for relief.
23
      1
        Under the “mailbox rule,” “a legal document is deemed filed on the date a
24
      petitioner delivers it to the prison authorities for filing by mail.” Lott v. Mueller, 304
25    F.3d 918, 921 (9th Cir. 2002). In the absence of evidence to the contrary, courts have
      treated a petition as delivered to prison authorities on the date the petition is signed.
26    See Roberts v. Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010). Here, for purposes of
27    this Order, the Court will afford Petitioner the benefit of the mailbox rule and deems
      the Petition to have been “filed” on April 19, 2021.
28
                                                  1
     Case 2:21-cv-03727-CJC-JDE Document 12 Filed 08/04/21 Page 2 of 4 Page ID #:70




 1          On May 12, 2021, the assigned Magistrate Judge, after screening the
 2    Petition under Rule 4 of the Rules Governing Section 2254 Cases in the United
 3    States District Courts (“Habeas Rules”), issued an order finding that the
 4    Petition appeared to be untimely and seek relief that is not cognizable on
 5    federal habeas review and directing Petitioner to show cause why the action
 6    should not be dismissed. Dkt. 7 (“OSC”). On July 19, 2021, Petitioner filed a
 7    Response to the OSC arguing that the Petition was timely, but not responding
 8    to the OSC’s conclusion that the Petition appeared to be not cognizable.
 9          For the reasons set forth below, the Court summarily dismisses the
10    Petition as it seeks relief that is not cognizable on federal habeas review.
11                                            II.
12                                PETITIONER’S CLAIM
13          The sole claim raised in the Petition is Petitioner’s assertion that the state
14    courts improperly denied his March 19, 2019 motion for modification of his
15    sentence under California Senate Bill 1393 (“SB 1393”), which, according to
16    Petitioner, became effective on January 1, 2019, and gave California trial
17    courts the discretion to dismiss sentencing enhancements based upon prior
18    convictions for serious felonies. See Pet. at 6; Mem. at 1-4.
19                                            III.
20                                      DISCUSSION
21          Under Rule 4 of the Rule 4 of the Rules Governing Section 2254 Cases
22    in the United States District Courts (“Habeas Rules”), the Court must review
23    the Petition and, if it plainly appears from the Petition and any attached
24    exhibits that the Petitioner is not entitled to relief, the Court must dismiss the
25    Petition. Here, the Petition plainly appears to be non-cognizable on federal
26    habeas review and therefore subject to dismissal under Rule 4.
27
28                                             2
     Case 2:21-cv-03727-CJC-JDE Document 12 Filed 08/04/21 Page 3 of 4 Page ID #:71




 1          Petitioner’s sole claim is based solely on an alleged violation of state law.
 2    “In conducting habeas review, a federal court is limited to deciding whether a
 3    conviction violated the Constitution, laws, or treaties of the United States.”
 4    Estelle v. McGuire, 502 U.S. 62, 68 (1991); Smith v. Phillips, 455 U.S. 209,
 5    221 (1982) (“A federally issued writ of habeas corpus, of course, reaches only
 6    convictions obtained in violation of some provision of the United States
 7    Constitution.”). Federal habeas relief is not available for errors of state law.
 8    See 28 U.S.C. § 2254(a); McGuire, 502 U.S. at 67-68.
 9          Petitioner claims he did not receive a resentencing in violation of a new
10    state law. Petitioner cites only state law in support of his claim and identifies
11    no federal constitutional violation. Further, several district courts have found
12    that habeas claims based on failures to resentence under SB 1393 “do[ ] not
13    state a claim for federal habeas relief.” Bush v. Davis, 2020 WL 7043882, at *2
14    (N.D. Cal. Dec. 1, 2020); see also Burchett v. Martel, 2020 WL 1847131, at *2,
15    report and recommendation adopted by 2020 WL 1820518 (C.D. Cal. Apr. 10,
16    2020) (petitioner's allegations regarding SB 1393 involve an alleged
17    misapplication of state law and “[a]s such, they fail to state a cognizable
18    federal claim.”); O'Neil v. Burton, 2019 WL 6915690, at *2, report and
19    recommendation adopted by 2020 WL 363352 (E.D. Cal. Jan. 22, 2020)
20    (“petitioner's effort to obtain the benefit of California Senate Bill 1393
21    implicates state law only,” and therefore federal habeas relief is unavailable);
22    McKinney v. Pfeiffer, 2019 WL 5686334, at *3, report and recommendation
23    adopted by 2019 WL 5683471 (C.D. Cal Oct. 24, 2019) (petitioner's citation to
24    SB 1393 is a state law claim for relief and therefore is excluded from federal
25    habeas review).
26          Accordingly, the sole ground for relief asserted in the Petition is not
27    cognizable on federal habeas review and subject to summary dismissal.
28                                             3
     Case 2:21-cv-03727-CJC-JDE Document 12 Filed 08/04/21 Page 4 of 4 Page ID #:72




 1    Petitioner was advised of the defect in the OSC and, despite filing a Response
 2    to the OSC, did not attempt to demonstrate that his claim is cognizable upon
 3    federal habeas review. The Court finds it plainly apparent that the sole claim
 4    raised in the Petition is not cognizable and subject to dismissal under Rule 4 of
 5    the Habeas Rules.
 6                                           IV.
 7                            CONCLUSION AND ORDER
 8          For the foregoing reasons, IT IS THEREFORE ORDERED THAT:
 9          1.    This action is summarily dismissed without prejudice pursuant to
10    Rule 4 of the Habeas Rules; and
11          2.    Judgment shall be entered accordingly.
12
13
14    Dated: August 4, 2021
15
16                                                  ______________________________
                                                   _______________ __________________
                                                    CORMAC J. C   CARNEY
                                                                   ARNEY
17
                                                    United States District Judgee
18
19    Presented By:
20
21    __________________________
22    JOHN D. EARLY
      United States Magistrate Judge
23
24
25
26
27
28                                            4
